DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               D.J.C., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D17-3293 and 4D17-3296

                           [November 1, 2018]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Victoria L. Griffin, Judge; L.T. Case No.
312017CJ000210AXXXXX.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.